Per Curiam.
This was an action to recover loans made by plaintiff to defendant, who pleaded the genera] issue and gave notice of recoupment.
Three principal questions were raised in the canse, the first being as to whether, as plaintiff alleged, the moneys sued for were loaned to the defendant, or, as asserted by the latter, were payments to him for work and labor performed at plaintiff’s request; the second, if they were loans, whether they were to he repaid to plaintiff by the performance by defendant of a certain contract, and, if so, whether plaintiff had unlaw*694fully prevented the defendant from performing such, contract; and the third, as to whether the defendant, under his recoupment, was not entitled to recover damages for the breach, of the contract by the plaintiff.
• The case was tried before Mr. Justice Black and a jury, and resulted in a verdict for the plaintiff, and defendant appeals.
The grounds of appeal concern the admission and rejection of evidence, the charge made by the court, and refusal to charge as requested, and the court’s refusal to direct a verdict for the defendant with reference to plaintiff’s claim.
We find no errors in the trial court’s rulings on any of these questions, and, as the facts of the case were properly submitted to the jury, the judgment of the court below will be affirmed, with costs.
For affirmance — The Chancellor, Chief Justice, Garrison, Swayze, Trenciiard, Parker, Bergen, Minturn, Kalisch, Bogert, Vredenburgii, Heppbnheimer, Williams, JJ. 13.
For reversal — None.